Citation Nr: 0921166	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether it was appropriate to reduce the Veteran's 
disability rating for left varicocele from 30 percent to 10 
percent, effective December 1, 2008. 

2.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In an April 2006 rating decision, 
the RO increased the Veteran's disability rating for left 
varicocele from noncompensable to 30 percent disabling, 
effective May 8, 2001.  The Veteran appealed the disability 
rating and effective date, and in a January 2008 rating 
decision, the RO found clear and unmistakable error (CUE) in 
the April 2006 decision and proposed to reduce the Veteran's 
disability rating to 10 percent.  The September 2008 rating 
decision decreased the Veteran's disability rating for left 
varicocele from 30 percent to 10 percent, effective December 
1, 2008.  

In February 2006, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  Thereafter, 
in April 2008, the Veteran and his spouse testified at a 
personal hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether it was appropriate to reduce the 
Veteran's disability rating for left varicocele is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
left varicocele was received on March 31, 1944.  Service 
connection was originally denied in a May 1944 decision.  The 
Veteran did not appeal this decision.  He filed a claim to 
reopen, which was received on May 8, 1945.  The RO denied his 
claim in a May 1945 decision.  The Veteran filed a timely 
notice of disagreement but did not perfect his appeal.  

2.  The Veteran filed a new claim to reopen on May 8, 2001.  
The RO initially denied this claim, but the Board reopened it 
in a November 2003 decision.  The RO granted service 
connection in a June 2004 rating decision, and assigned an 
effective date of May 8, 2001. 


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 8, 2001, for the grant of service connection for left 
varicocele.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veteran's left varicocele claim arises from his 
disagreement with the effective date of service connection 
following the grant of service connection.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
Veteran's available relevant service, VA and private medical 
treatment records have been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  Further, the dispositive factual matters in this 
case pertain to documents that have been on file for many 
years.  There is no indication that there exists additional 
evidence that has not been associated with the claims file.  
As the current issue is a legal matter, there is no need to 
obtain a VA compensation examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, VA's 
duties to notify and assist have been satisfied and the Board 
turns to an evaluation of the Veteran's claim on the merits.

Entitlement to an Earlier Effective Date for the
Grant of Service Connection for Left Varicocele

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), and a substantive appeal (VA Form 9 or 
equivalent statement) within 60 days of the Statement of the 
Case or within the remainder of the one-year period following 
notification of the decision in question, that decision 
becomes final and binding on him based on the evidence then 
of record and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.105, 20.200, et. seq.

The RO denied the Veteran's initial claim for service 
connection for left varicocele in a May 1944 decision, 
asserting that this condition, which existed prior to 
service, was not aggravated while he was in the military.  He 
did not appeal the decision and, therefore, it is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2008).  On May 8, 1945, the Veteran 
filed a claim to reopen, and in a May 1945 rating decision, 
the RO denied his claim because he did not submit new and 
material evidence.  He filed a notice of disagreement in July 
1945, but did not perfect his appeal.  See 38 C.F.R. § 20.200 
(2008) (an appeal to the Board consist of a timely filed 
notice of disagreement and, after receipt of a Statement of 
the Case, a timely filed substantive appeal (e.g., a VA Form 
9 or equivalent statement)).  Therefore, the May 1945 rating 
decision is also final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).  

The Veteran did not file another claim to reopen until May 8, 
2001.  The RO initially denied his claim, asserting that he 
did not submit new and material evidence.  He filed a notice 
of disagreement, was issued a Statement of the Case, and 
perfected his appeal.  In a November 2003 decision, the Board 
reopened his claim and remanded it for the RO to consider on 
its merits.  In a June 2004 rating decision, the RO granted 
service connection for left varicocele, and assigned an 
effective date of May 8, 2001, the date the claim to reopen 
was received.  

The Veteran has not alleged in his pleadings that there was 
CUE in the May 1945 rating decision, and this is not 
otherwise indicated by the evidence on file at the time of 
that decision.  38 C.F.R. § 3.105(a). 

One of the Veteran's former representatives has argued that 
the Board's November 2003 decision reopened the Veteran's 
original claim that was filed in March 1944.  Unfortunately, 
this type of argument has been considered and rejected by the 
Court  in previous cases.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding the plain meaning of § 5110 to be that 
"the phrase 'application therefore' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective date under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the Veteran "first sought to reopen his claim").  
Accordingly, the Veteran is not entitled to an effective date 
back to 1945 or earlier.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  
An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Here, it was not until May 8, 2001, that the Veteran filed a 
petition to reopen his claim for service connection for left 
varicocele.  Service connection was subsequently established 
in the June 2004 RO decision.  The RO assigned an effective 
date of May 8, 2001, for the grant of service connection for 
the left varicocele, as this was the date of receipt of the 
Veteran's petition to reopen this previously denied claim.  
This date is the correct effective date.

The Board does not dispute the Veteran had left varicocele 
prior to filing the May 8, 2001 petition to reopen this 
claim.  But that is not the dispositive issue.  Rather, 
according to the applicable statute and regulation, and case 
law, the effective date for the grant of service connection 
for this condition may be no earlier than the actual date of 
receipt of his petition to reopen the claim - which, as 
stated, was not until May 8, 2001.  There simply is no legal 
entitlement to an earlier effective date prior to when he 
filed the petition to reopen these claims.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed with VA.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U. S. C. A. 5107(b) and 38 C.F.R. 
§§ 3.102, 4.3 regarding reasonable doubt are not applicable, 
and the claims must be denied.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an effective date earlier than May 8, 2001, for 
the grant of service connection for left varicocele is 
denied.  


REMAND

The Veteran's left varicocele has been evaluated using the 
rating criteria from several different diagnostic code 
provisions.  When the RO first assigned the Veteran's left 
varicocele a 30 percent disability rating, it was by analogy 
to Diagnostic Code 7599-7525 (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
rating assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  38 C.F.R. §§ 4.20, 4.27 (2008).   Under 
Diagnostic Code 7525, epididymo-orchitis, the rater is 
instructed to evaluate the disability as a urinary tract 
infection.  38 C.F.R. § 4.115b.  For a urinary tract 
infection, a 10 percent disability rating is warranted when 
the Veteran is on long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent disability rating is 
warranted when there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or continues intensive management.  
38 C.F.R. § 4.115a.  

In September 2008, the RO reduced the Veteran's disability 
rating from 30 percent to 10 percent, and changed his 
Diagnostic Code to 7599-7523.  Diagnostic Code 7523 is for 
atrophy of one or both testicles.  38 C.F.R. § 4.115b.  A 
noncompensable disability rating is warranted for atrophy of 
one testicle, and a 20 percent disability rating is warranted 
for atrophy of both testicles.  Id.  Although the Veteran has 
atrophy of one testicle, warranting a noncompensable 
disability rating, the RO assigned a 10 percent disability 
rating because of his pain and limitations.  

The RO also analogized his left varicocele to an inguinal 
hernia, which is evaluated under Diagnostic Code 7338.  
Although the RO used Diagnostic Code 7599-7523, the RO stated 
that in addition to the Veteran's pain and limitations, he 
wore a scrotal support, which would entitle him to a 10 
percent disability rating under the rating criteria for an 
inguinal hernia.  Under Diagnostic Code 7338, a 10 percent 
disability rating is warranted for an inguinal hernia when it 
is postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  A 30 percent disability rating 
is warranted when it is small, postoperatively recurrent, or 
unoperated irremediable, is not well supported by a truss, or 
not readily reducible.  38 C.F.R. § 4.114.  

At his April 2008 RO hearing, the Veteran's representative 
asserted that the Veteran's disability would be more 
appropriately rated under Diagnostic Code 7338 or 7529.  
Diagnostic Code 7529 contains criteria for rating benign 
neoplasms of the genitourinary system.  Under Diagnostic Code 
7529, the rater is instructed to evaluate the disability as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b.  

In this case, it is inappropriate to rate the Veteran's 
disability as renal dysfunction, as there is no evidence of 
record that his left varicocele affects his kidneys in any 
way.  However, at his April 2008 RO hearing, the Veteran and 
his spouse testified that he had episodes of urinary 
incontinence, especially at night.  Under the rating criteria 
for voiding dysfunction, a 20 percent disability rating is 
warranted when the dysfunction requires the wearing of 
absorbent materials which must be changed less than twice per 
day.  A 40 percent disability rating is warranted when the 
dysfunction requires the wearing of absorbent materials which 
must be changed two to four times per day.  38 C.F.R. 
§ 4.115a.  At his April 2008 hearing, the Veteran and his 
spouse testified that he would use approximately five 
absorbent pads per night, due to incontinence.  He testified 
that he tried not to wear absorbent materials during the day, 
but that he had to stay near a bathroom or he would have an 
episode of incontinence.  

The Veteran's credible testimony at his hearing indicates 
that his disability may be more appropriately evaluated under 
Diagnostic Code 7529, which would allow the application of 
the voiding dysfunction criteria.  38 C.F.R. § 4.115b.  
However, there is no medical evidence to show that the 
Veteran's incontinence is the result of his service-connected 
left varicocele or some other non-service-connected 
condition.  As a result, a remand is necessary so the Veteran 
may undergo a VA examination to determine whether his voiding 
dysfunction is caused by his left varicocele.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for a VA genitourinary 
examination to obtain a medical nexus 
opinion indicating whether the Veteran's 
voiding dysfunction is due to his 
service-connected left varicocele.  

The examiner should also state whether 
the Veteran wears absorbent materials and 
how many times per 24 hour period he must 
change them.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

The claims file must be made available to 
the examiner, who must state whether it 
was reviewed in conjunction with the 
examination.  

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  The RO/AMC will then review the  
Veteran's claim file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the  
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the  
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The  
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


